Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14 and 18 are objected to because of the following informalities:
Claims 14 and 18 do not end with a period.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 of U.S. Patent No. 10,955,899. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of claims 1, 2, 5, 7, 14, and 18 in the current Application are disclosed in claim 4 of U.S. Patent No. 10,955,899. In addition, all claim limitations of claims 8 and 9 in the current Application are disclosed in claims 5 and 6, respectively, of U.S. Patent No. 10,955,899.
Claims 3-4, 6, 10-13, 15-17, and 19-20, being dependent on respective claims 1, 14, and 18, are rejected based on the same ground of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the applicant has provided evidence that the applicant intends the term "machine-readable medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0170).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The examiner suggests amending the claim(s) to read as a “non-transitory machine-readable storage medium”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knight et al. US Patent Appl. Pub. No. 2015/0277528.
Regarding claim 1, Knight discloses 1. a processor (FIG(s) 1-4) comprising:
a first core to execute instructions (FIG(s) 1-2, 110, paragraph 0011, paragraph 0016, lines 1-5); and
a power controller (FIG. 2, processor driver 202 plus power state analysis module 204) coupled to the first core (FIG. 2, paragraph 0026), the power controller to control power consumption of the processor (paragraph 0028, paragraph 0035, lines 1-13), wherein in response to an update to an energy performance preference hint received from an operating system, the power controller is to update a performance state of the first core autonomously to the operating system (paragraph 0028, paragraph 0036, lines 5-12, paragraph 0051, paragraph 0046) the updated performance state having an operating frequency based at least in part on a target utilization value (the updated performance state is based at least in part on targeted power consumption utilization for conservation, as represented by the target residency – paragraph 0020, paragraph 0025, lines 12-20, paragraph 0035, lines 1-13, paragraphs 0047-0048 and 0052-0056).
Regarding claims 14 and 18, Knight discloses a method and a machine-readable medium performing a method comprising all claim limitations, as addressed above for claim 1.
Regarding claim 2, Knight further discloses the processor, wherein the target utilization value is dependent on the energy performance preference hint (paragraphs 0019-0020, paragraph 0028, paragraphs 0035-0036, paragraphs 0046-0048 and 0051-0056).
Regarding claim 3, Knight further discloses the processor, wherein the energy performance preference hint is to be generated in the operating system and have a value to indicate a relative preference between performance and energy conservation (paragraphs 0002, 0019-0020, 0028, 0035-0036, and 0051-0056).
Regarding claim 5, Knight further discloses the processor, wherein the power controller comprises a hardware performance state controller to control the performance state of the first core autonomously to the operating system (paragraph 0026).
Regarding claim 10, Knight further discloses the processor, further comprising a graphics engine coupled to the first core (paragraph 0016).
Regarding claim 11 Knight further discloses the processor, as per claim 10, further comprising a cache memory coupled to the graphics engine (paragraphs 0016 and 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. US Patent Appl. Pub. No. 2015/0277528.
Regarding claims 6 and 16, Knight discloses the processor and method, as per claims 5 and 14, respectively.
Knight does not specifically state accessing a table using the energy performance preference hint to determine the target utilization value. However, Knight discloses the power state analysis module 204 comparing the power state data 218, derived and associated with the power state entry/exit sequence or pairs with the target residency data (target power utilization), and adjusting/overriding the requested (hinted) power state transition, if necessary (paragraphs 0034-0036 and 0051-0056). The examiner takes Official notice that organizing and storing processor power/performance values in a table format, to be used and transitioned to based on various events (hints/requests) is well known in the art. Thus, providing simple, quick, and convenient selection to updated power/performance state(s) based on various events. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement accessing a table using the energy performance preference hint to determine the target utilization value. One of ordinary skill in the art would be motivated to do so in order to providing simple, quick, and convenient selection to the target utilization value based on the energy performance preference hint.
Claim(s) 4, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. US Patent Appl. Pub. No. 2015/0277528 in view of Gaskins et al., US Patent Appl. Pub. No. 2005/0182983.
Regarding claims 4, 15, and 19, Knight discloses the processor and method, as per claims 1, 14, and 18, respectively.
Knight does not specifically state in response to the update to the energy performance preference hint, updating the performance state of the first core from a first performance state to a second performance state in a single iteration.
Gaskins teaches a microprocessor power management controller, which enables transitioning from one power state to another in a single clock cycle (single iteration) based on sensed power condition signals (Abstract, FIG. 2, paragraphs 0011 and 0025). Therefore, providing quick and seamless transition, thus, achieving power adjustments without delay or performance degradation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described microprocessor and functionality, as suggested by Gaskins with the processor and method disclosed by Knight in order to implement in response to the update to the energy performance preference hint, updating the performance state of the first core from a first performance state to a second performance state in a single iteration. One of ordinary skill in the art would be motivated to do so in order to , provide quick and seamless transition, thus, achieving power adjustments without delay or performance degradation.
Allowable Subject Matter
Claims 7-9, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the double-patenting rejection, set forth in this Office action is overcome.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double-patenting rejection, set forth in this Office action are overcome.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186